CASE NO. 33446
The land involved lies in the state of South Dakota. The condemnation proceedings are pending in Big Stone county, Minnesota. The owners of this land are attempting to compel the state of Minnesota to condemn it by having it included in the Minnesota proceedings and are asking that the damages to their South Dakota lands be assessed by commissioners appointed or to be appointed in Big Stone county from residents of that county.
The state is objecting on the ground that the courts in Minnesota have no jurisdiction to condemn lands outside the state.
By virtue of its power of eminent domain, a state may acquire lands within its own boundaries owned by another state. The owner state cannot in such a situation claim sovereign power or immunity from suit. The state as a mere proprietor is in most respects to be treated like other proprietors. This is not such a case. The question here involves the exercise of the sovereign power of eminent domain by a state over lands lying outside its territorial limits. In my opinion, it has no such extraterritorial power. In 18 Am. Jur., Eminent Domain, p. 645, § 19, it is stated:
"Within its own jurisdiction each state possesses the sovereign power of eminent domain. * * * Like other rights of sovereignty, the power is limited to the jurisdiction of the state. No state can take or authorize the taking of property situated in another state, and each state holds all the property in its territory free from the eminent domain of another state and cannot be compelled to surrender its property to another state in any way."
1 Cooley, Const. Lim. (8 ed.) p. 248, states: *Page 167 
"The legislative authority of every State must spend its force within the territorial limits of the State * * *."
In 1 Lewis, Eminent Domain (3 ed.) p. 701, § 385, it is stated:
"It is a general rule that statutes have no extra-territorial effect. It follows that one State cannot authorize the condemnation of property in another State; also, that it cannot authorize works which will produce actionable damages in another state, * * *"
In 1 Nichols, Eminent Domain (2 ed.) p. 92, § 28, we find the comment:
"There is one limitation upon the power of eminent domain which depends upon no express constitutional provision. The powers of a sovereign state, however vast in their character and searching in their extent, are inherently limited to subjects within the jurisdiction of the state, and any attempt to exercise governmental powers in another state is necessarily void. A state therefore cannot take or authorize the taking of property or rights in property situated in another state, and, conversely, each state holds all the property within its limits free from the eminent domain of any other state and cannot be compelled to surrender such property to another state in any way.
"No case of a state openly attempting to condemn land within another state against the will of the latter has arisen or is likely to arise, though the courts have had to construe statutes, authorizing in general terms the condemnation of interstate bridges, as giving no power to take that part of the bridge lying beyond the boundary of the state in which the statute was enacted."
In Grover I.  L. Co. v. Lovella Ditch, R.  I. Co. 21 Wyo. 204,247, 131 P. 43, 56, L.R.A. 1916C, 1275, Ann. Cas. 1915D, 1207, where the court held that under the power of eminent domain a state cannot take or authorize the taking of property or rights in property situated in another state, it said, quoting from McCarter v. Hudson County Water Co. 70 N.J. Eq. 695,717, 65 A. 489, 14 L.R.A.(N.S.) 197, 207, 118 A.S.R. 754, 774, 10 Ann. Cas. 116, 125, that "one state cannot expropriate for its public purposes property *Page 168 
within the territory of another state." In Holyoke W. P. Co. v. Connecticut River Co. 52 Conn. 570, 575, the court makes this statement:
"* * * The question has arisen whether, by virtue of the right of eminent domain, one state can take, or subject to public use, land in another state, and the decisions have naturally been against such a power."
The Supreme Court of the United States, in Pollard v. Hagan, 3 U.S. (How.) 212, 230, 11 L. ed. 565, passed on this question and stated:
"* * * This right of eminent domain over the shores and the soils under the navigable waters, for all municipal purposes, belongs exclusively to the states within their respective territorial jurisdictions, and they, and they only, have the constitutional power to exercise it."
See also United States v. Ames, 1 Woodb.  M. (1 Cir.) 76, Fed. Cas. No. 14,441; Walker v. Flint (8 Cir.) 7 F. 435; Twin City Power Co. v. Savannah R. Elec. Co. 163 S.C. 438,161 S.E. 750; County Court v. Louisa  Fort Gay Bridge Co. (D.C.)46 F. Supp. 1.
In Mannville Co. v. City of Worcester, 138 Mass. 89, 90,52 Am. R. 261, 262, the court comments: "Of course, the laws of Rhode Island cannot subject Massachusetts land to a servitude."
I find no authorities holding that a state can extend its sovereignty beyond its own territorial limits. If this were a case where the state attempted to condemn land in the state of South Dakota and the property owner objected, this court would undoubtedly hold that the state's sovereignty could not be extended beyond its boundary. It should follow that the state cannot be compelled to exercise a power of sovereignty which it does not possess. It is true that in this case the property owners consent to the exercise of the power by the state of Minnesota, in fact, are attempting to compel it. Neither their consent, nor authorization by the legislature of this state, can extend the sovereignty of the *Page 169 
state of Minnesota over lands in South Dakota. There is nothing in the record showing consent by the state of South Dakota to have its sovereignty invaded.
In condemnation proceedings in this state, only residents of the county in which the land is situated may be appointed by the court as commissioners to fix the damages. I see no authority for a Minnesota court to appoint residents of a Minnesota county to appraise damages to land lying in the state of South Dakota.
For the reasons above set forth and on the authorities cited, I respectfully dissent.
                    UPON APPLICATION FOR REARGUMENT.
On January 3, 1944, the following opinion was filed: